Citation Nr: 0631633	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  04-29 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

Entitlement to an evaluation greater than 10 percent for 
tinnitus, to include assignment of separate 10 percent 
evaluations for each ear, on the basis of clear and 
unmistakable error with respect to an August 23, 1983 rating 
decision, which granted service connection and a 10 percent 
evaluation for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from March 1979 to August 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Sioux 
Falls, South Dakota, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
of entitlement to an evaluation greater than 10 percent for 
tinnitus, to include assignment of separate 10 percent 
evaluations for each ear, on the basis of clear and 
unmistakable error (CUE) with respect to an August 23, 1983 
rating decision, which granted service connection and a 10 
percent evaluation for tinnitus.


FINDINGS OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260, including under the applicable 
laws and regulations in effect for rating tinnitus on August 
23, 1983.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a 
schedular evaluation in excess of 10 percent for bilateral 
tinnitus.  38 U.S.C.A. §1155 (West Supp. 2005); 38 C.F.R. § 
4.87, Diagnostic Code 6260 (2006); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).

2.  There was no CUE with respect to an August 23, 1983 
rating decision that granted service connection and a single 
10 percent evaluation for tinnitus.  38 U.S.C.A. § 7105 
(West Supp. 2005);  38 C.F.R. § 4.84b, Diagnostic Code 6260 
(1983); 38 C.F.R. § 3.105 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The Board has 
considered whether further development of this claim is 
warranted under the Veterans Claims Assistance Act (VCAA) or 
previously existing law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  However, as 
will be further discussed below, this claim is being denied 
as a matter of law; therefore, no further development under 
the VCAA or previously existing law is warranted.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see generally Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 
14 Vet. App. 227, 231-32 (2000); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding that 
the VCAA is not applicable where it could not affect a 
pending matter and could have no application as a matter of 
law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004). 

The VCAA is not applicable to the claim of CUE with respect 
to an August 23, 1983 rating decision that granted service 
connection and a 10 percent evaluation for tinnitus.  [See 
Juarez v. Principi, 16 Vet. App. 518, 521 (2002): VCAA does 
not apply to claims of CUE in RO decisions.]

The RO granted the veteran service connection and a 10 
percent evaluation for tinnitus by rating decision dated 
August 23, 1983.  In February 2003, the veteran reopened his 
claim and sought an increased rating in excess of 10 percent 
for tinnitus, to include assignment of a separate 10 percent 
evaluation for each ear.  His essential contention is that 
because his tinnitus is perceived in both ears, he is thus 
entitled to a separate evaluation for each ear, and that 
there was CUE with respect to the August 23, 1983 rating 
decision for failing to award a separate 10 percent 
evaluation for each ear.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the 
adjudication of tinnitus rating cases affected by the Smith 
decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), the Federal Circuit concluded that the CAVC erred in 
not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

With respect to the veteran's CUE claim, service connection 
and a 10 percent evaluation was awarded for tinnitus by 
rating decision dated August 23, 1983.  The 10 percent 
evaluation was awarded based on objective medical evidence 
of persistent symptoms from acoustic trauma associated with 
his exposure to the noise of a tank engine in military 
service.  The rating schedule then in effect for rating 
tinnitus was contained in 38 C.F.R. § 4.84b, Diagnostic Code 
(1983), which provided for the assignment of a 10 percent 
evaluation, and no higher, for persistent tinnitus symptoms.  
The law and regulations then in effect made no provision for 
the assignment of individual 10 percent evaluations for each 
ear for tinnitus.

The appellate procedures then in effect in August 1983 
permitted a period of 1 year from the date of notice of an 
adverse rating determination for the filing of an 
application for review on appeal; otherwise, that 
determination becomes final and is not subject to revision 
on the same factual basis in the absence of clear and 
unmistakable error.  Since the veteran was provided timely 
notification of the August 1983 rating decision in question 
and, ultimately, did not file a timely appeal within the 
specified one-year appellate period, the rating decision is 
final and may not be revised, in the absence of clear and 
unmistakable error.  See 38 U.S.C.A. § 7105 (West Supp. 
2005); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) (2006); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).

The Court stated in Luallen v. Brown, 8 Vet. App. 92, 94 
(1995):

The authority for reversing or amending a prior 
adjudication, if it is established that there was 
"clear and unmistakable error," is created by 
regulation, 38 C.F.R. § 3.105(a), not by statute.  
The regulation states in pertinent part: (a) 
Error.  Previous determinations which are final 
and binding. . . will be accepted as correct in 
the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior 
decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or 
other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect 
as if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. § 
3.105(a).

To establish a valid CUE claim, an appellant must show that 
"Either the correct facts, as they were known at the time, 
were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
Also, "[i]f a claimant-appellant wishes to reasonably raise 
CUE[,] there must be some degree of specificity as to what 
the alleged error is and, unless it is the kind of error. . 
. that, if true, would be CUE on its face, persuasive 
reasons must be given as to why the result would have been 
manifestly different but for the alleged error."  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).

A claim of clear and unmistakable error must be "based on. . 
. the law that existed at the time of the prior [RO] 
decision" being collaterally attacked.  Russell v. Principi, 
3 Vet. App. 310, at 314 (1992).

A concurring opinion in Caffrey v. Brown, 6 Vet. App. 377 
(1994), citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
explained that:

Damrel did nothing more than synthesize the Russell test 
into three prongs, all of which must be satisfied in order 
to have CUE: 

(1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and of the sort "which, had it 
not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

The Board notes that the veteran's essential contention is 
that the RO committed CUE in its interpretation of the 
rating regulations upon which the decision to assign a 10 
percent evaluation rating is based, and that the RO should 
have assigned an individual 10 percent evaluation for each 
ear for tinnitus.  However, the veteran has not met the 
Court's test for CUE.  There is no evidence that 
demonstrates that the RO committed CUE in its interpretation 
of the pertinent rating code at the time of the August 1983 
rating decision.  The RO rating specialist's interpretation 
of the rating code was that the symptoms associated with the 
veteran's tinnitus were persistent and the result of 
acoustic trauma, thus supporting the assignment of the 10 
percent evaluation contemplated by the rating schedule then 
in effect.  See 38 C.F.R. § 4.84b, Diagnostic Code 6260 
(1983).  There was no provision in the law, regulations, or 
caselaw then in effect that provided for the assignment of 
individual 10 percent evaluations for each ear for tinnitus.  
The veteran has not met the test for CUE and therefore it is 
the conclusion of the Board that there was not clear and 
unmistakable error in the rating action of August 23, 1983, 
to the extent that the decision awarded a single 10 percent 
evaluation for tinnitus.


ORDER

An evaluation in excess of 10 percent for service-connected 
tinnitus, to include entitlement to separate evaluations for 
each ear on the basis of CUE with respect to an August 23, 
1983 rating decision, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


